Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claim 1.  The “a pressurizing member” recited in claim 1 is interpreted as circular cylindrical pressurizing shaft (see paragraph 25 publication of the application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Shi et al (EP 2075488) in views of Yokoyama et al (2013/0220047).
For claim 1, Shi teaches a pressurizing apparatus (screw (1) with nut (2) as shown in fig.4) (abstract, lines 1-2) comprising: 
a cam member (screw 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment) having an outer circumferential surface (the outer surface of element 1 as shown in fig.4, and also see fig.1 is only applied as reference but not as another embodiment), in which a spiral lead cam groove (5 as shown in fig.4) is formed (par.12, lines 1-6); a pressurizing member (2 as shown in fig.4) including a plurality of projections (pin 3 as shown in fig.4) inserted into the lead cam groove (5 as shown in fig.4), and configured to move along an axis of rotation of the cam member when the cam member (1 as shown in fig.4) rotates (par.16, lines 50-55), 
wherein the lead cam groove (5 as shown in fig. 4, and also see fig.1 is only applied as reference but not as another embodiment) consists of a lead cam groove inclined at a first angle relative to a plane orthogonal to the axis of rotation (first angle as shown in fig.1 below), and a small lead cam groove inclined at a second angle that is smaller than the first angle relative to the plane orthogonal to the axis of rotation (second angle as shown in fig.1 below which shows the angle different than the first 
and wherein when the plurality of projections (pin 3 as shown in fig.4) are inserted into the large lead cam groove (par.15, lines 30-45), a projection located at one end side of a row comes into contact with one of two side surfaces of the large lead cam groove (one of the pin 3 is in contact on one side of groove 5 of element 1 as shown in fig.4) and a projection located at another end side of the row comes into contact with the other one of the two side surfaces of the large lead cam groove (the other pin 3 is in contact with other side of groove 5 of element 1 as shown in fig.4), and when the plurality of projections (3 as shown in fig.4) are inserted into the lead cam groove (5 as shown in fig.4), each of the plurality of projections (3 as shown in fig.4) comes into contact with at least one of one side surface and the other side surface of two side surfaces of the lead cam groove (5 as shown in fig.4) (par.14, lines 23-27 and par.15, lines 30-46). 
Shi is silence to teaching a large lead cam groove and a small lead cam groove.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (Yokoyama teaches different sizes of grooves, where in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27). Therefore, it would have been obvious to one ordinary skill in the art at the time of 

    PNG
    media_image1.png
    331
    543
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    430
    760
    media_image2.png
    Greyscale
 	For claim 2, Shi further teaches wherein the lead cam groove (5 as shown in fig.4) includes a plurality of large lead cam grooves that are branched from a single lead cam groove (5 as shown in fig.4 shows that pluralities of grooves), wherein the pressurizing member (2 as shown in fig.4) comprises plural sets (6 as shown in fig.4) of 
Shi is silence to teaching a large lead cam groove and a small lead cam groove and plural sets of projections each including the plurality of projections.
Yokoyama teaches, similar cam groove, a large lead cam groove and a small lead cam groove (par.367, lines 1-13) (examiner notes in figure 27 that small lead cam groove 5a goes around the shaft and in figure 35 where large lead cam groove 22 and becomes smaller again as shown in figure 27). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s cam groove to include large lead cam groove and a small lead cam groove as taught by Yokoyama for purpose of improving durability, ball circulation performance, and working performance (Yokoyama, abstract, lines 1-2). Furthermore, Shi discloses plural sets of projections including the plurality of projections the claimed invention except for the duplication plural sets of projections each including the plurality of projections. It would have been obvious to one having ordinary skill in the art at the time the invention .

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Shi et al (EP 2075488) in views of Yokoyama et al (2013/0220047) and Tiberghien (9211606).
For claim 3, Shi teaches apparatus comprising the pressurizing (2 as shown in fig.1) apparatus according to claim 1 (abstract, lines 1-3). 
Shi fails to teach welding apparatus comprising wherein the pressurizing member is a pressurizing electrode configured to contact a workpiece and to pressurize a portion to be welded.
Tiberghien teaches, similar the pressurizing member, wherein the pressurizing member (7 as shown in fig.5) is a pressurizing electrode (9, which part of element 7, as shown in fig.5)  configured to contact a workpiece (1 as shown in fig.5) and to pressurize a portion to be welded (col.15, lines 20-28). 
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made to modify Shi’s pressure member to include pressurizing electrode as taught by Tiberghien for purpose of providing a balancing module that provides one degree of freedom between the mounting and the mobile subassembly that connects together the fixed and mobile arms and a main actuator for performing electrical resistance welding clamps (Tiberghien, abstract, lines 1-3).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761
022522